141 F.3d 1173
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stephen Douglas ALLISON, Plaintiff-Appellant,v.Connie BEELER, mail room staff;  S. Frank Thompson,superintendent;  Terrance Anderson, hearingsofficer, Defendants-Appellees.
No. 97-35652.D.C. No. CV-97-06052-MFM.
United States Court of Appeals,Ninth Circuit.
Submitted March 10, 1998.**Decided April 6, 1998.

Appeal from the United States District Court for the District of Oregon Malcolm F. Marsh, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Stephen Douglas Allison, a Montana state prisoner incarcerated in Oregon, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We affirm.


3
Insofar as Allison challenges the propriety of the district court's initial dismissal of his complaint for failure to state a claim, we conclude that the district court did not err by dismissing the complaint with leave to amend where Allison failed to allege facts showing that defendants caused the alleged constitutional violations.  See Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir.1978).


4
Insofar as Allison challenges the district court's dismissal of the action due to Allison's failure to file an amended complaint, we conclude the district court did not abuse its discretion by dismissing the action.  See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-62 (9th Cir.1992).


5
Insofar as Allison seeks appointed counsel on appeal, we conclude that no exceptional circumstances merit such appointment.  See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3